GOOLSBY, J.
(dissenting):
I respectfully dissent. Jeremiah W. (the juvenile) appeals his convictions for threatening a public official and breach of the peace, arguing the trial court erred in failing to grant his motions for directed verdict because (1) his arrest for breach of the peace was unlawful and (2) the illegality of his arrest permitted him to resist using deadly force, if necessary, so that his actions and comments following his arrest did not constitute a threat against a public official. I would affirm.
ANALYSIS
I. Directed Verdict on Breach of Peace Charge
The juvenile first argues the trial court should have directed a verdict of acquittal on the breach of the peace charge. He claims the underlying arrest was unlawful. I disagree.
“Breach of the peace is a common law offense which is not susceptible of exact definition.”1 Breach of the peace is a generic term “embracing a great variety of conduct destroying or menacing public order and tranquility.”2 “In general terms a breach of peace is a violation of public order, a disturbance of the public tranquility, by any act or conduct inciting to violence, which includes any violation of any law *99enacted to preserve peace and good order.”3 For a breach of the peace to occur, it is not necessary that the peace actually be broken. No more is required than that the act be unjustifiable and have the tendency with sufficient directness to break the peace.4
Here, an officer attempted to investigate a possible trespassing violation based on information supplied by a fellow officer.5 When the officer attempted to communicate with him, the juvenile walked away and shouted a profane remark in the presence of private citizens. When directly confronted by the officer, the juvenile took an aggressive stance by pulling up his pants, bowing out his chest, and getting in the officer’s face.
The crux of the juvenile’s argument is that he had a right to be on the premises and that merely cursing in public and questioning a police officer’s conduct was not unlawful. The juvenile’s argument, however, ignores the evidence that approximately ten children and adults stood in a nearby public area when the juvenile yelled profane remarks at the officer. It also ignores “the evidence of the juvenile’s hostile and threatening demeanor when the officer approached him with information that the juvenile might be trespassing. The juvenile, then, did not merely curse the officer.6 He acted belligerently and aggressively toward the officer in a public place while others looked on.7
*100Accordingly, I would find that the State presented sufficient evidence that the juvenile committed a breach of the peace warranting the denial of his directed verdict motions.
II. Directed Verdict on the Threatening a Public Official Charge
The juvenile next argues the trial court should have directed a verdict of acquittal on the charge of threatening a public official. He contends he was entitled to use profanity and engage in other actions while in custody because he was entitled to use deadly force to resist an illegal arrest. Since I would have found that the arrest was legal, I need not reach this issue.

. State v. Randolph, 239 S.C. 79, 83, 121 S.E.2d 349, 350 (1961).


. State v. Peer, 320 S.C. 546, 552, 466 S.E.2d 375, 379 (Ct.App.1996).


. State v. Poinsett, 250 S.C. 293, 297, 157 S.E.2d 570, 571 (1967).


. State v. Langston, 195 S.C. 190, 11 S.E.2d 1 (1940).


. Even though the officers were off-duty, this “did not strip [them] of [their] office.” A police officer's status may be exercised whenever the public need or his duty requires it. League v. Nat. Sur. Corp., 198 S.C. 289, 17 S.E.2d 783, 785 (1941).


. The U.S. Supreme Court has recognized the "fighting words” exception to protected speech, meaning that the conduct must constitute more than mere spoken words. See Gooding v. Wilson, 405 U.S. 518, 92 S.Ct. 1103, 31 L.Ed.2d 408 (1972).


. See City of Columbia v. Brown, 316 S.C. 432, 450 S.E.2d 117 (Ct.App. 1994) (holding that verbally assaulting police officers with vulgar, abusive language and racial slurs (“fighting words”) constituted a breach of the peace); State v. Brahy, 22 Ariz.App. 524, 529 P.2d 236 *100(1974) (holding that offensive language and spitting is a breach of the peace).